290 S.W.3d 841 (2009)
Jerry D. SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70169.
Missouri Court of Appeals, Western District.
September 1, 2009.
David A. Kelly, Lee's Summit, MO, for Appellant.
Jamie Rasmussen, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES SMART and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Mr. Jerry D. Smith appeals the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mr. Smith claims that he was entitled to an evidentiary hearing because the record does not refute the claims that his plea was not knowing, voluntary, and *842 intelligent based on (1) counsel's ineffectiveness; (2) counsel's promise of a five-year sentence; and (3) a prosecutorial threat to charge his wife with an offense unless he pleaded guilty.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).